Continuation Sheet

Continuation of 3. Note:

Newly Amended claim 1 raise(s) new issues requiring a novel search and further consideration because it now recites: “a BET surface area of 800 m2/g or more”.

Continuation of 12. because:
Applicant’s arguments are drawn to a proposed claimed amendment which is not being entered; thus the arguments are not commensurate in scope with the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/08/2021